Citation Nr: 9917782
Decision Date: 06/28/99	Archive Date: 09/09/99

DOCKET NO. 96-23 557               DATE JUN 28, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUES

1. Entitlement to an increased evaluation for degenerative disc
disease of the lumbar segment of the spine with spondylosis,
currently rated as 10 percent disabling.

2. Entitlement to a compensable evaluation for maxillary sinusitis.

3. Entitlement to a compensable evaluation for bilateral hearing
loss.

4. Entitlement to a compensable evaluation for Dupuytren's[1,2]
contracture with a nodule of the right foot.

________________________________________________________________
1 Per the medical dictionary, Dupuytren's contracture is the
"shortening, thickening, and fibrosis of the palmar fascia,
producing a flexion deformity of a finger. . . Applied also to
flexion deformity of a toe caused by involvement of the plantar
fascia." Dorland's Illustrated Medical Dictionary 377 (27th ed.
1988).
2 The Board has considered whether it should provide the veteran
with notice and an opportunity to respond to the reference in
Dorland's Illustrated Medical Dictionary 377 (27th ed. 1988)
relating to Dupuytren's contracture. The reference to Dorland's
Illustrated Medical Dictionary is merely to provide a definition of
the terms in question. The Board is not relying on this definition
as a basis for deciding this appeal.

5. Entitlement to a compensable evaluation for Dupuytren's
contracture with a nodule of the left foot. 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Patrick J. Costello, Counsel 

INTRODUCTION

The veteran had active military service from May 1965 to December
1994.

This matter came before the Board of Veterans' Appeals (hereinafter
the Board) on appeal from a June 1995 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO), in
Nashville, Tennessee.

REMAND

During the course of this appeal, the veteran's hearing condition
has been rated pursuant to the criteria found at 38 C.F.R. 4.85 -
4.87a. While the veteran's claim was pending, new rating criteria
for auditory disorders became effective June 10,

_________________________________________________________________
Consequently, the Board believes there is no need to provide the
veteran with notice and an opportunity to respond to the reference
in Dorland's Illustrated Medical Dictionary 377 (27th ed. 1988)
relating to Dupuytren's contracture.

2 - 

1999. Per Karnas v. Derwinski, 1 Vet. App. 308 (1991), the veteran
is entitled to have his claim considered under these new criteria,
and have the rating criteria most favorable to his claim applied.
Because the new criteria have gone in effect, the claim must be
returned to the RO for additional processing.

The veteran has come before the Board requesting an increased
evaluation for his back and feet conditions. A review of the claims
folder indicates that these conditions were last examined in
December 1994 - over four and one half years ago. The Board
believes that the record does not adequately reveal the current
state of the veteran's service-connected disabilities. The Board
believes that such information is necessary prior to adjudicating
the veteran's claim and thus, the claim will be remanded to the RO
for the purpose of obtaining additional medical information.

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the
United States Court of Appeals for Veterans Claims (known as the
United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, "the Court") held that 38 C.F.R.  4.40, 4.45 (199 8)
were not subsumed into the diagnostic codes under which a veteran's
disabilities are rated. Therefore, the Board has to consider the
"functional loss" of a musculoskeletal disability under 38 C.F.R.
4.40 (1998), separate from any consideration of the veteran's
disability under the diagnostic codes. DeLuca, 8 Vet. App. 202, 206
(1995). Functional loss may occur as a result of weakness or pain
on motion of the affected body part. 3 8 C.F.R. 4.40 (1998). The
factors involved in evaluating, and rating, disabilities of the
joints include: weakness; fatigability; incoordination; restricted
or excess movement of the joint; or, pain on movement. 38 C.F.R.
4.45 (1998). These factors do not specifically relate to muscle or
nerve injuries independently of each other, but rather, refer to
overall factors which must be considered when rating the veteran's
joint injury. DeLuca, 8 Vet. App. 202, 206-07 (1995).

In the appeal before the Board, the veteran's bilateral back and
feet disabilities may be classified under limitation of motion.
Moreover, the veteran has claimed that his back condition induces
pain and discomfort. Therefore, based on the instructions

- 3 - 

given by the Court in DeLuca, the RO must discuss the effect of
pain on the veteran's disabilities.

Thus, to ensure that the VA has met its duty to assist the claimant
in developing the facts pertinent to the claim, the case is
REMANDED to the RO for the following development:

1. The RO should ask the veteran for the names and addresses of all
physicians who have treated him for any of his disabilities since
his retirement from the US Air Force in 1994. The RO should obtain
and associate with the claims folder all treatment records of the
veteran from such health care providers. Additionally, any progress
notes, special studies, x-ray films, laboratory tests, and
technicians' reports of the veteran's treatment and diagnoses
should also be obtained. If no records exist, it should be so noted
in the record on appeal.

2. The RO should schedule the veteran for an orthopaedic
examination; said examination should be conducted, if possible, by
a physician who has not previously seen or treated the veteran. All
necessary tests should be conducted, such as range of motion
studies and strength tests, and the examiner should review the
results of any testing prior to completion of the report. [It is
recommended that x-ray films of the veteran's lumbar segment of the
spine be accomplished.] The RO should request that the examining
orthopaedist and the radiologist render diagnoses of all current
pathology of the back found to be present and provide a
comprehensive report, including a complete rational for all
conclusions reached.

4 -

The report of the orthopaedic examination should include a
description of the effect, if any, of the veteran's pain on the
function and movement of the lumbar segment of the spine.
Specifically, the examiner should provide complete and detailed
answers in the examination report to the following questions, which
are directed toward matters expressly for consideration under 38
C.F.R. 4.40 and 4.45 (1998). In responding to the following
questions, it is requested that the examiner comment on the
disability resulting from the residuals of the service-connected
injury.

(a) What is the extent of limitation on the ability to perform the
normal working movements of the lumbar segment of the spine with
normal excursion, strength, speed, coordination, and endurance. It
is essential that the examination on which ratings are based
adequately portray the anatomical damage, along with the functional
loss, with respect to all of these elements. See 38 C.F.R. 4.40
(1998).

(b) Is there any functional loss of the lumbar segment of the spine
and, if so, is any functional loss due to pain, supported by
adequate pathology and evidenced by the visible behavior of the
claimant undertaking the motion? See 38 C.F.R. 4.40 (1998).

(c) Is there any evidence of disuse of the lumbar segment of the
spine and, if so, what is the nature of that evidence, e.g.,
atrophy, the condition of the skin, absence of normal callosity or
the like? See 38 C.F.R. 4.40 (1998)

5 - 

(d) Is there less movement than normal in the lumbar segment of the
spine and, if so, is it due to crepitus, ankylosis, limitation or
blocking, adhesions, tendon-tie- up, contracted scars, a
combination of some or all of these, or some other cause? See 38
C.F.R. 4.45 (1998).

(e) Is there weakened movement of the lower back and, if so, is it
due to muscle injury, disease or injury of peripheral nerves,
divided or lengthened tendons, some combination of some or all of
these, or some other cause? See 38 C.F.R. 4.45 (1998).

(f) Is there evidence of excess fatigability of the lower back and,
if so, is this the result of the service-connected fracture
residuals? See 38 C.F.R. 4.45 (1998).

(g) Is there evidence of incoordination of, or impaired ability to
execute skilled movements smoothly by, the lower back and, if so,
is this the result of pain? See 38 C.F.R. 4.45 (1998).

(h) Is there evidence of pain on movement, swelling, deformity or
atrophy of disuse of the lumbar segment of the spine and, if so, is
this the result of the service- connected injury? See 38 C.F.R.
4.45 (1998).

(i) Does the veteran have post-traumatic arthritis of the lumbar
segment of the spine?

The claims folder and this Remand must be made available to the
examiner for review prior to the examination. The results proffered
by the examiner must reference the complete claims folders and any

- 6 - 

inconsistent past diagnoses given. Also, it is requested that the
results of the examinations be typed or otherwise recorded in a
legible manner for review purposes.

3. The veteran is to be afforded a special podiatry examination for
the purpose of ascertaining the current severity of the veteran's
service-connected bilateral foot conditions. All indicated special
studies should be accomplished and the examiner should set forth
reasoning underlying the final diagnosis. The RO should request
that the examining podiatrist comment upon any relationship that
may exist between the veteran's service-connected disabilities and
any other condition or disability now affecting the feet. If there
is no relationship, then this should be so noted.

The report of the examination should include a description of the
effect, if any, of the veteran's pain on the function and movement
of the feet in accordance with 38 C.F.R. 4.40 and 4.45 (1998).

Also, 38 C.F.R. Part 4, Diagnostic Code 8524 (1998) [the code under
which the veteran's Dupuytren's contracture of both feet is rated]
provides the criteria applicable to rating the level of disability
caused by the veteran's foot conditions. This Diagnostic Code
categorizes the type of paralysis into two parts - complete and
incomplete paralysis. Under incomplete paralysis, the type of
paralysis is further broken down into three categories: severe,
moderate, and mild. With these categories in mind, the examiner
should classify the veteran's service-connected feet conditions,

- 7 - 

distinguishing among the categories and using the results of all
tests obtained.

The claims folder and this Remand are to be made available to the
examiner for review before the examination. The results proffered
by the examiner must reference the complete claims folders and any
inconsistent past diagnoses given. Also, it is requested that the
results of the examinations be typed or otherwise recorded in a
legible manner for review purposes.

4. The veteran is to be afforded a special otolaryngological
examination to discover the current nature and extent of the
veteran's service-connected sinusitis. All indicated special
studies should be accomplished and the examiner should set forth
reasoning underlying the final diagnosis. Additionally, the
examiner should note the different, along with the similar,
symptoms produced by the veteran's condition. The claims folder and
this Remand are to be made available to the examiner for review
prior to the examination. Also, it is requested that the results of
the examinations be typed or otherwise recorded in a legible manner
for review purposes.

5. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete, appropriate corrective action is to be
implemented. Specific attention is directed to the examination
reports. If the examination reports do not include fully detailed
descriptions of pathology and all

- 8 - 

test reports, special studies or adequate responses to the specific
opinions requested, the report must be returned for corrective
action. 38 C.F.R. 4.2 (1998)  ("...if the [examination] report does
not contain sufficient detail, it is incumbent upon the rating
board to return the report as inadequate for evaluation
purposes."). Green v. Derwinski, 1 Vet. App. 121, 124 (1991);
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992); and, Ardison v.
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of the requested development, the veteran's
claim should be readjudicated. If the decision remains unfavorable,
the veteran should be given a supplemental statement of the case
and allowed sufficient time for a response. Thereafter, the claim
should be returned to the Board for further consideration.

No action is required of the veteran until he is contacted by the
regional office. The purpose of this REMAND is to ensure due
process and to obtain additional clarifying medical evidence.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV,

(CONTINUED ON NEXT PAGE)

9 -

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

JACK W. BLASINGAME 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991& Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

10- 

